UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1066



JESSE R. LANCE,

                                              Plaintiff - Appellant,

          versus


MAY ALICE WILLIAMS; DEPUTY PORTER; JAMES
BECKETT; DIANA BECKETT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (CA-02-1316-2)


Submitted:   April 15, 2004                 Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse R. Lance, Appellant Pro Se. William Walter Doar, Jr., MCNAIR
LAW FIRM, P.A., Georgetown, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jesse   R.   Lance   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Lance v.

Williams, No. CA-02-1316-2 (D.S.C. Nov. 24, 2003).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -